DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “a display that comprises a pair of light sources” and further that “the imaging optical system and the light sources are disposed on the mobile device above the display.” As such, it is unclear how the display can simultaneously “comprise a pair of light sources” while the light sources are disposed “above the display.” It is unclear whether the light sources should be considered to be a part of 
Claims 31-35 are rejected as being dependent upon claim 20 and failing to cure the deficiencies of the rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20, 31, and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isono (U.S. Patent No. 7,646,553; hereinafter – “Isono’553”) in view of Matsui et al. (U.S. Patent No. 8,558,939; hereinafter – “Matsui”) and Smits (U.S. PG-Pub No. 2015/0227790).
Regarding claim 11, Isono’553 teaches a mobile device comprising:
an imaging apparatus that comprises:
a lens unit (See e.g. Fig. 3; C. 1, L. 10-25; C. 3, L. 51-61; C. 5, L. 55-60);
an image detector that detects an image formed by the lens unit (See e.g. Fig. 3; C. 1, L. 10-25; C. 3, L. 51-61; C. 5, L. 55-60); and
a processor that processes a signal from the image detector (See e.g. Fig. 3; C. 1, L. 10-25; C. 3, L. 51-61; C. 5, L. 55-60), and wherein the lens unit comprises:
an imaging optical system (See e.g. Fig. 3; C. 1, L. 10-25; C. 3, L. 51-61; C. 5, L. 55-60); and

wherein the imaging optical system comprises, in order from an object side:
a first lens (L1) having positive refractive power (See e.g. Fig. 3; C. 3, L. 1-22; See also Table 5 for Example 3 in C. 8-9);
a second lens (L2) having an aspherical surface (See e.g. Fig. 3; C. 3, L. 1-22; See also Table 5 for Example 3 in C. 8-9); and
a third lens (L3) having: negative refractive power; an aspherical surface; and an inflection point other than an intersection with an optical axis (See e.g. Fig. 3; C. 3, L. 1-22; See also Table 5 for Example 3 in C. 8-9),
wherein the imaging optical system satisfies conditional expressions (1) to (3):
f/TL > 0.92 ... (1) (See Table 5 for Example 3: f/TL=4.73/5.095=1.08, within Applicant’s claimed range),
0.10 > f/f2 > -0.17 ... (2) (See Table 9 in C. 10 for Example 3: f/f2=0.08),
0.60 > d2/f > 0.22 ... (3), (See Table 5 for Example 3: d2/f=1.082/4.73=0.23, within Applicant’s claimed range)
wherein f is a focal length of an entirety of the imaging optical system (See Table 5 for Example 3 where f is given to be 4.73; See also Table 9 in C. 10), TL is a distance from a lens surface closest to the object side to an image side focal point on the optical axis (See Table 5 for Example 3 where TL is calculated to be 5.095 from the values of d for surface numbers 1-9), d2 is an axial air space between the first lens and the second lens (See Table 5 for Example 3 where d2 is calculated to be 1.082 from the values of d for surfaces 2 and 3), and f2 is a focal length of the second lens (See Table 5 for Example 3 where f2 is calculated to be 59.13; See also C. 4, L. 53 – C. 5, L. 29 and Table 9 in C. 10 describing f/f2),

Additionally, Examiner notes that the limitation that “the lens unit is used for iris authentication” is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Isono’553 teaches a lens unit meeting all of the all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Isono’553 meets the claimed limitation.
Isono’553 further teaches that conditional expression (5) is satisfied: -22.5<f3/f<0, wherein f3 is a focal length of the third lens (C. 4, L. 53 – C. 5, L. 29 teaches that |f3/f2|<0.9 and 0.04<f/f2<3: Thus, Isono’553 teaches an effective range of |f3/f| = |f3/f2|*f2/f < 0.9*25 = 22.5). Furthermore, using the value of f/f2 from Example 3, 0.08, Isono’553 teaches that -11.25<f3/f<0 (|f3/f| = |f3/f2|*f2/f < 0.9/0.08 = 11.25).
Nevertheless, Isono’553 fails to explicitly disclose the claimed range of -0.8>f3/f>-1.2. However, Isono’553 further teaches adjusting the value of f3 to appropriately “correct the chromatic aberration of magnification and the distortion aberration” for improved image quality (C. 4, L. 59-67).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the lens unit of Isono’553 such that -0.8>f3/f>-1.2 to appropriately “correct the chromatic aberration of magnification and the distortion aberration” for improved image quality, as taught by Isono’553 (C. 4, L. 59-67), and since it has been held that where the claimed ranges In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Isono’553 fails to explicitly disclose that f/f2=0 and the second lens has a refractive power of zero in a paraxial portion of the imaging optical system.
However, Matsui teaches an image pickup lens comprising three lenses, wherein the second lens has an aspherical surface satisfying 0.00≤|f/f2|<0.65 (C. 2, L. 41-63; C. 4, L. 1-26), which encompasses f2 being infinite, or the second lens having a refractive power of zero, and further teaches embodiments wherein the second lens has a refractive power of substantially zero (See e.g. Tables 2, 6, 7, and 10 for Examples 2, 6, 7, and 10 where the second lens has a focal length corresponding to a refractive power of substantially zero).
Matsui teaches this refractive power of the second lens “for reducing the total length with correcting the longitudinal aberration and curvature of field” (C. 4, L. 1-26). Additionally, Matsui recognizes that the focal length of the second lens is a result-effective variable to make “the total length shorter” and correct aberration and curvature of field (C. 4, L. 1-26).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the lens unit of Isono’553 such that the second lens has zero refractive power and f/f2=0, as suggested by Matsui “for reducing the total length with correcting the longitudinal aberration and curvature of field,” as taught by Matsui (C. 4, L. 1-26), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, given that Matsui recognizes the focal length of the second lens as a result-effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

However, Smits teaches an agile biometric camera comprising a mobile device (100) having a display (110) that comprises a pair of light sources (124, 612) and an imaging optical system (126) (See e.g. Figs. 1-2 and 6-8; Paragraphs 0031-0034 and 0057 – Smits teaches an imaging optical system and an array of LEDs reading on the clamed “pair of light sources”), wherein each of the light sources emits near infrared illumination light having a wavelength of 750 to 900 nm toward an eye of a user (Paragraphs 0032-0034, 0039, 0063, and 0066 – Smits teaches that the light sources are near infrared light sources which is known to be in the claimed range and further teaches that the light utilized has a wavelength of 830 nm), wherein the lens unit is used for iris authentication and wherein the imaging optical system and the light sources are disposed on the mobile device above the display (See e.g. Fig. 1; Paragraphs 0029-0034).
Smits teaches this display with near infrared light sources above the display to provide “a biometric camera system that can be realized in a mobile device such as a smartphone or tablet, and which is able to reduce power consumed and increase biometric imaging specificity for authenticating a user, while maintaining safe operation for the user” (Paragraph 0022).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the mobile device of Isono’553 with the display having a pair of light sources that emits near infrared illumination light having a wavelength of 750 to 900 nm above the display as suggested by Smits to provide “a biometric camera system that can be realized in a mobile device such as a smartphone or tablet, and which is able to reduce power consumed and increase biometric imaging specificity for authenticating a user, while maintaining safe operation for the user,” as In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Additionally, it would have been further obvious to one having ordinary skill in the art at the time the invention was filed to place the light sources above the display, as in Smits, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).  
Regarding claim 31, Isono’553 in view of Matsui and Smits teaches the mobile device according to claim 20, as above.
Isono’553 further teaches that conditional expression (4) is satisfied: 1.1>f1/f>0.7 … (4) (See Table 5 for Example 3: f1/f=3.94/4.73=0.83, within Applicant’s claimed range), wherein f1 is a focal length of the first lens (See e.g. Table 5 for Example 3 where f1 is calculated to be 3.94 from the values of R, T, and Nd for surfaces 1 and 2)
Regarding claim 34, Isono’553 in view of Matsui and Smits teaches the mobile device according to claim 20, as above.
Isono’553 further teaches that the first to third lenses are formed from a material having optical transparency in a near infrared wavelength range (See e.g. Fig. 3; C. 3, L. 1-22; See also Table 5 for Example 3 in C. 8-9).
Additionally, Smits further teaches that the lens unit is formed from a material having optical transparency in a near infrared wavelength range (Paragraphs 0031-0037).
Regarding claim 35, Isono’553 in view of Matsui and Smits teaches the mobile device according to claim 20, as above.
.
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isono’553 in view of Matsui and Smits as applied to claim 20 above, and further in view of Ahn et al. (U.S. PG-Pub No. 2014/0184877; hereinafter – “Ahn”).
Regarding claim 32, Isono’553 in view of Matsui and Smits teaches the mobile device according to claim 20, as above.
Isono’553, Matsui, and Smits fail to explicitly disclose that conditional expression (6) is satisfied: 45°>2w … (6), wherein w is a half angle of view
However, Ahn teaches an imaging lens system having a positive first lens, an aspherical second lens, and a negative third lens that satisfies conditional expression (6): 45°>2w … (6), wherein w is a half angle of view (Paragraphs 0008 and 0041 teach ranges on the angle of view lying within Applicant’s claimed range; Additionally see Table 7 which teaches a half angle of view of 26°, within Applicant’s claimed range).
Ahn teaches that this expression is satisfied such that “spherical aberration and coma aberration” are reduced while increasing the viewing angle (Paragraphs 0041-0042).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the lens unit of Isono’553 such that 45°>2w as in Ahn such that “spherical aberration and coma aberration” are reduced while increasing the viewing angle, as taught by Ahn (Paragraphs 0041-0042), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isono’553 in view of Matsui and Smits as applied to claim 20 above, and further in view of Tang (U.S. Patent No. 8,077,400).
Regarding claim 33, Isono’553 in view of Matsui and Smits teaches the mobile device of claim 20, as above.
Isono’553, Matsui, and Smits fail to explicitly disclose that the first lens is formed from a glass material.
However, Tang teaches a thin type optical lens system for taking an image comprising a positive first lens (10), an aspherical second lens (20), and a negative third lens (30) wherein the first lens is formed from a glass material (See e.g. Figs. 1 and 5; C. 2, L. 32-36; C. 4, L. 16-19; C. 11, L. 45-48).
Tang teaches this first lens formed from a glass material for “better performance in terms of environment effects and correction for chromatic aberration” (C. 2, L. 32-36) and to “effectively improve the refractive power of the first lens element, thus reducing the total track length” (C. 4, L. 16-19).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the lens unit of Isono’553 such that the first lens is formed from a glass material as in Tang for “better performance in terms of environment effects and correction for chromatic aberration” and to “effectively improve the refractive power of the first lens element, thus reducing the total track length,” as taught by Tang (C. 2, L. 32-36; C. 4, L. 16-19), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Claims 34 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Isono’553 in view of Matsui and Smits as applied to claim 20 above, and further in view of Cui (U.S. PG-Pub No. 2016/0282584).
Regarding claim 34, Isono’553 in view of Matsui and Smits teaches the mobile device of claim 20, as above.
Isono’553 teaches that the first to third lenses are formed from plastics known to have optical transparency in a near infrared wavelength range (See e.g. Fig. 3; C. 3, L. 1-22; See also Table 5 for Example 3 in C. 8-9). Additionally, Smits further teaches that the lens unit is formed from a material having optical transparency in a near infrared wavelength range (Paragraphs 0031-0037).
Nevertheless, Cui teaches a lens assembly having a positive first lens (260), an aspherical second lens (274), and a negative third lens (288), wherein the first to third lenses are formed from a material having optical transparency in a near infrared wavelength range (See e.g. Fig. 2; Paragraphs 0024 and 0028).
Cui teaches forming the lenses from a material having optical transparency in a near infrared wavelength range as “desired for at least some iris imaging operations” (Paragraph 0024) in order “to take high quality pictures suitable for purposes such as biometric identification, medical and diagnostic images, and/or machine vision” (Paragraph 0002).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the lens unit of Isono’553 such that the lenses are formed from a material having optical transparency in a near infrared wavelength range as in Cui as it is “desired for at least some iris imaging operations” in order “to take high quality pictures suitable for purposes such as biometric identification, medical and diagnostic images, and/or machine vision,” as taught by Cui (Paragraphs 0002 and 0024), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Claim(s) 20, 31, and 34-35 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Isono (U.S. Patent No. 7,646,553; hereinafter – “Isono’553”) in view of Matsui et al. (U.S. Patent No. 8,558,939; hereinafter – “Matsui”) and Lo et al. (U.S. Patent No. 8,500,278; hereinafter – “Lo”).
Regarding claim 11, Isono’553 teaches a mobile device comprising:
an imaging apparatus that comprises:
a lens unit (See e.g. Fig. 3; C. 1, L. 10-25; C. 3, L. 51-61; C. 5, L. 55-60);
an image detector that detects an image formed by the lens unit (See e.g. Fig. 3; C. 1, L. 10-25; C. 3, L. 51-61; C. 5, L. 55-60); and
a processor that processes a signal from the image detector (See e.g. Fig. 3; C. 1, L. 10-25; C. 3, L. 51-61; C. 5, L. 55-60), and wherein the lens unit comprises:
an imaging optical system (See e.g. Fig. 3; C. 1, L. 10-25; C. 3, L. 51-61; C. 5, L. 55-60); and
a lens barrel holding the imaging optical system (See e.g. Fig. 3; C. 1, L. 10-25; C. 3, L. 51-61; C. 5, L. 55-60 – Isono’553 teaches an imaging apparatus necessarily including a lens barrel),
wherein the imaging optical system comprises, in order from an object side:
a first lens (L1) having positive refractive power (See e.g. Fig. 3; C. 3, L. 1-22; See also Table 5 for Example 3 in C. 8-9);
a second lens (L2) having an aspherical surface (See e.g. Fig. 3; C. 3, L. 1-22; See also Table 5 for Example 3 in C. 8-9); and
a third lens (L3) having: negative refractive power; an aspherical surface; and an inflection point other than an intersection with an optical axis (See e.g. Fig. 3; C. 3, L. 1-22; See also Table 5 for Example 3 in C. 8-9),
wherein the imaging optical system satisfies conditional expressions (1) to (3):
f/TL > 0.92 ... (1) (See Table 5 for Example 3: f/TL=4.73/5.095=1.08, within Applicant’s claimed range),
0.10 > f/f2 > -0.17 ... (2) (See Table 9 in C. 10 for Example 3: f/f2=0.08),

wherein f is a focal length of an entirety of the imaging optical system (See Table 5 for Example 3 where f is given to be 4.73; See also Table 9 in C. 10), TL is a distance from a lens surface closest to the object side to an image side focal point on the optical axis (See Table 5 for Example 3 where TL is calculated to be 5.095 from the values of d for surface numbers 1-9), d2 is an axial air space between the first lens and the second lens (See Table 5 for Example 3 where d2 is calculated to be 1.082 from the values of d for surfaces 2 and 3), and f2 is a focal length of the second lens (See Table 5 for Example 3 where f2 is calculated to be 59.13; See also C. 4, L. 53 – C. 5, L. 29 and Table 9 in C. 10 describing f/f2),
wherein the mobile device further cause the imaging apparatus to perform imaging (See e.g. Fig. 3; C. 1, L. 10-25; C. 3, L. 51-61; C. 5, L. 55-60).
Additionally, Examiner notes that the limitation that “the lens unit is used for iris authentication” is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Isono’553 teaches a lens unit meeting all of the all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Isono’553 meets the claimed limitation.
Isono’553 further teaches that conditional expression (5) is satisfied: -22.5<f3/f<0, wherein f3 is a focal length of the third lens (C. 4, L. 53 – C. 5, L. 29 teaches that |f3/f2|<0.9 and 0.04<f/f2<3: Thus, Isono’553 teaches an effective range of |f3/f| = |f3/f2|*f2/f < 0.9*25 = 22.5). Furthermore, using the 
Nevertheless, Isono’553 fails to explicitly disclose the claimed range of -0.8>f3/f>-1.2. However, Isono’553 further teaches adjusting the value of f3 to appropriately “correct the chromatic aberration of magnification and the distortion aberration” for improved image quality (C. 4, L. 59-67).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the lens unit of Isono’553 such that -0.8>f3/f>-1.2 to appropriately “correct the chromatic aberration of magnification and the distortion aberration” for improved image quality, as taught by Isono’553 (C. 4, L. 59-67), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Isono’553 fails to explicitly disclose that f/f2=0 and the second lens has a refractive power of zero in a paraxial portion of the imaging optical system.
However, Matsui teaches an image pickup lens comprising three lenses, wherein the second lens has an aspherical surface satisfying 0.00≤|f/f2|<0.65 (C. 2, L. 41-63; C. 4, L. 1-26), which encompasses f2 being infinite, or the second lens having a refractive power of zero, and further teaches embodiments wherein the second lens has a refractive power of substantially zero (See e.g. Tables 2, 6, 7, and 10 for Examples 2, 6, 7, and 10 where the second lens has a focal length corresponding to a refractive power of substantially zero).
Matsui teaches this refractive power of the second lens “for reducing the total length with correcting the longitudinal aberration and curvature of field” (C. 4, L. 1-26). Additionally, Matsui recognizes that the focal length of the second lens is a result-effective variable to make “the total length shorter” and correct aberration and curvature of field (C. 4, L. 1-26).
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, given that Matsui recognizes the focal length of the second lens as a result-effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Isono’553 and Matsui fail to explicitly disclose that the mobile device further comprises a display that comprises a pair of light sources, wherein each of the light sources emits near infrared illumination light having a wavelength of 750 to 900 nm toward an eye of a user, and wherein the imaging optical system and the light sources are disposed on the mobile device above the display.
However, Lo teaches an apparatus and method for objective perimetry visual field test including mobile device (11) having a display (210) that comprises a pair of light sources (112, 114) and an imaging optical system (110), wherein each of the light sources emits near infrared illumination light having a wavelength of 750 to 900 nm toward an eye of a user (See e.g. Figs. 1-2; C. 4, L. 60 – C. 5, L. 50), wherein the lens unit is used for iris authentication and wherein the imaging optical system and the light sources are disposed on the mobile device above the display (See e.g. Figs. 1-2; C. 4, L. 60 – C. 5, L. 50).
Lo teaches this display with near infrared light sources above the display in order “to robustly locate human pupils under different illumination conditions, even for people wearing eye glasses, from considerable distances” (C. 2, L. 40-46).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the mobile device of Isono’553 with the display having a pair of light In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Additionally, it would have been further obvious to one having ordinary skill in the art at the time the invention was filed to place the light sources above the display, as in Lo, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).  
Regarding claim 31, Isono’553 in view of Matsui and Lo teaches the mobile device according to claim 20, as above.
Isono’553 further teaches that conditional expression (4) is satisfied: 1.1>f1/f>0.7 … (4) (See Table 5 for Example 3: f1/f=3.94/4.73=0.83, within Applicant’s claimed range), wherein f1 is a focal length of the first lens (See e.g. Table 5 for Example 3 where f1 is calculated to be 3.94 from the values of R, T, and Nd for surfaces 1 and 2)
Regarding claim 34, Isono’553 in view of Matsui and Lo teaches the mobile device according to claim 20, as above.
Isono’553 further teaches that the first to third lenses are formed from a material having optical transparency in a near infrared wavelength range (See e.g. Fig. 3; C. 3, L. 1-22; See also Table 5 for Example 3 in C. 8-9).

Regarding claim 35, Isono’553 in view of Matsui and Lo teaches the mobile device according to claim 20, as above.
Isono’553 further teaches an optical device (F) having no refractive power (See e.g. Fig. 3; C. 3, L. 46-50).
Claim(s) 32 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Isono’553 in view of Matsui and Lo as applied to claim 20 above, and further in view of Ahn et al. (U.S. PG-Pub No. 2014/0184877; hereinafter – “Ahn”).
Regarding claim 32, Isono’553 in view of Matsui and Lo teaches the mobile device according to claim 20, as above.
Isono’553, Matsui, and Lo fail to explicitly disclose that conditional expression (6) is satisfied: 45°>2w … (6), wherein w is a half angle of view
However, Ahn teaches an imaging lens system having a positive first lens, an aspherical second lens, and a negative third lens that satisfies conditional expression (6): 45°>2w … (6), wherein w is a half angle of view (Paragraphs 0008 and 0041 teach ranges on the angle of view lying within Applicant’s claimed range; Additionally see Table 7 which teaches a half angle of view of 26°, within Applicant’s claimed range).
Ahn teaches that this expression is satisfied such that “spherical aberration and coma aberration” are reduced while increasing the viewing angle (Paragraphs 0041-0042).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the lens unit of Isono’553 such that 45°>2w as in Ahn such that “spherical aberration and coma aberration” are reduced while increasing the viewing angle, as taught by Ahn (Paragraphs 0041-0042), since it has been held that where the claimed ranges “overlap or lie inside In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Claim(s) 33 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Isono’553 in view of Matsui and Lo as applied to claim 20 above, and further in view of Tang (U.S. Patent No. 8,077,400).
Regarding claim 33, Isono’553 in view of Matsui and Lo teaches the mobile device of claim 20, as above.
Isono’553, Matsui, and Lo fail to explicitly disclose that the first lens is formed from a glass material.
However, Tang teaches a thin type optical lens system for taking an image comprising a positive first lens (10), an aspherical second lens (20), and a negative third lens (30) wherein the first lens is formed from a glass material (See e.g. Figs. 1 and 5; C. 2, L. 32-36; C. 4, L. 16-19; C. 11, L. 45-48).
Tang teaches this first lens formed from a glass material for “better performance in terms of environment effects and correction for chromatic aberration” (C. 2, L. 32-36) and to “effectively improve the refractive power of the first lens element, thus reducing the total track length” (C. 4, L. 16-19).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the lens unit of Isono’553 such that the first lens is formed from a glass material as in Tang for “better performance in terms of environment effects and correction for chromatic aberration” and to “effectively improve the refractive power of the first lens element, thus reducing the total track length,” as taught by Tang (C. 2, L. 32-36; C. 4, L. 16-19), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Claims 34 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Isono’553 in view of Matsui and Lo as applied to claim 20 above, and further in view of Cui (U.S. PG-Pub No. 2016/0282584).
Regarding claim 34, Isono’553 in view of Matsui and Lo teaches the mobile device of claim 20, as above.
Isono’553 teaches that the first to third lenses are formed from plastics known to have optical transparency in a near infrared wavelength range (See e.g. Fig. 3; C. 3, L. 1-22; See also Table 5 for Example 3 in C. 8-9). Additionally, Lo further teaches that the lens unit is formed from a material having optical transparency in a near infrared wavelength range (See e.g. Figs. 1-2; C. 4, L. 60 – C. 5, L. 50).
Nevertheless, Cui teaches a lens assembly having a positive first lens (260), an aspherical second lens (274), and a negative third lens (288), wherein the first to third lenses are formed from a material having optical transparency in a near infrared wavelength range (See e.g. Fig. 2; Paragraphs 0024 and 0028).
Cui teaches forming the lenses from a material having optical transparency in a near infrared wavelength range as “desired for at least some iris imaging operations” (Paragraph 0024) in order “to take high quality pictures suitable for purposes such as biometric identification, medical and diagnostic images, and/or machine vision” (Paragraph 0002).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the lens unit of Isono’553 such that the lenses are formed from a material having optical transparency in a near infrared wavelength range as in Cui as it is “desired for at least some iris imaging operations” in order “to take high quality pictures suitable for purposes such as biometric identification, medical and diagnostic images, and/or machine vision,” as taught by Cui In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Response to Arguments
Applicant’s arguments, see pages 5-9, filed 01/28/2021, with respect to the rejection(s) of claim(s) 20 under 35 U.S.C. 103 in view of Isono’553, Matsui, and Tsukahara have been fully considered but are moot upon further consideration and a new ground(s) of rejection made in view of Isono’553, Matsui, and Smits, and Isono’553, Matsui, and Lo, as necessitated by Applicant’s amendments and detailed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Elvesjo et al. (U.S. Patent No. 7,572,008) teaches an installation for detecting and following an eye and the gaze direction thereof including a plurality of light sources above a display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896